SELECT * ANNUITY II AN INDIVIDUAL DEFERRED VARIABLE ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its ReliaStar Select Variable Account Supplement Effective as of April 30, 2012 This supplement updates and amends certain information contained in your prospectus dated April 8, 1997, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING INVESTMENT FUND REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Sub- Account that corresponds to the ING Artio Foreign Portfolio. On January 12, 2012, the Board of Trustees of ING Investors Trust approved a proposal to reorganize the ING Artio Foreign Portfolio. Subject to shareholder approval, effective on or about July 21, 2012 (the “Reorganization Effective Date”), the ING Artio Foreign Portfolio (the “Merging Fund”) will be reorganized and will merge with and into the following “Surviving Fund.” Merging Fund Surviving Fund ING Artio Foreign Portfolio (Class I) ING Templeton Foreign Equity Portfolio (Class I) Prior to the Reorganization Effective Date, you may transfer amounts allocated to the Sub-Account that invests in the Merging Fund to any other available Sub-Account or to the Fixed Account. See the Transfers section on page 29 of your Contract prospectus for information about making Sub- Account transfers, including applicable restrictions and limits on transfers. On the Reorganization Effective Date, your investment in the Sub-Account that invests in the Merging Fund will automatically become an investment in the Sub-Account that invests in the Surviving Fund with an equal total net asset value. Unless you provide us with alternative allocation instructions, after the Reorganization Effective Date all allocations directed to the Sub-Account that invests in the Merging Fund will be automatically allocated to the Sub-Account that invests in the Surviving Fund. You may give us alternative allocation instructions at any time by contacting the ING Customer Service Center at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050 or www.ingservicecenter.com. See the Transfers section on page 29 of your Contract prospectus for information about making fund allocation changes. After the Reorganization Effective Date, the Merging Fund will no longer be available through your Contract. You will not incur any fees or charges or any tax liability because of the reorganization, and your Contract Value immediately before the reorganization will equal your Contract Value immediately after the reorganization. There will be no further disclosure regarding the Merging Fund in future supplements to your Contract prospectus. X.RSLI-12 Page 1 of 10 April 2012 IMPORTANT INFORMATION ABOUT THE INVESTMENT FUNDS AVAILABLE THROUGH THE CONTRACT The following chart lists the Investment Funds (“Funds”) that are, effective April 30, 2012, available through the Contract, along with each Fund’s investment adviser/subadviser and investment objective. More detailed information about these Funds can be found in the current prospectus and Statement of Additional Information for each Fund. If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. There is no assurance that the stated investment objectives of any of the Funds will be achieved. Shares of the Funds will rise and fall in value and you could lose money by allocating Contract Value to the Sub-Accounts that invest in the Funds. Shares of the Funds are not bank deposits and are not guaranteed, endorsed or insured by any financial institution, the Federal Deposit Insurance Corporation (“FDIC”) or any other government agency. Except as noted, all Funds are diversified, as defined under the 1940 Ac Investment Adviser/ Fund Name Subadviser Investment Objective American Funds ® – Growth Fund Investment Adviser : Seeks growth of capital by (Class 2) Capital Research and Management investing primarily in common Company SM stocks and seeks to invest in companies that appear to offer superior opportunities for growth of capital. American Funds ® – Growth- Investment Adviser : Seeks capital growth over time and Income Fund (Class 2) Capital Research and Management income by investing primarily in Company SM common stocks or other securities that demonstrate the potential for appreciation and/or dividends. American Funds ® – International Investment Adviser : Seeks growth of capital over time Fund (Class 2) Capital Research and Management by investing primarily in common Company SM stocks of companies located outside the United States. BlackRock Global Allocation V.I. Investment Adviser : Seeks high total investment return. Fund (Class III) BlackRock Advisors, LLC Subadvisers : BlackRock Investment Management, LLC; BlackRock International Limited Fidelity ® VIP Contrafund ® Investment Adviser : Seeks long-term capital Portfolio (Initial Class) Fidelity Management & Research appreciation. Company (“FMR”) Subadvisers : FMR Co., Inc. (“FMRC”) and other investment advisers Fidelity ® VIP Equity-Income Investment Adviser : Seeks reasonable income. Also Portfolio (Initial Class) FMR considers the potential for capital Subadvisers : appreciation. Seeks to achieve a FMRC and other investment yield which exceeds the composite advisers yield on the securities comprising the S&P 500 ® Index. X.RSLI-12 Page 2 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING Artio Foreign Portfolio Investment Adviser : Seeks long-term growth of capital. (Class I) Directed Services LLC Subadviser : Artio Global Management, LLC ING BlackRock Health Sciences Investment Adviser : Seeks long-term capital growth. Opportunities Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Advisors, LLC ING BlackRock Large Cap Investment Adviser : Seeks long-term growth of capital. Growth Portfolio (Class I) Directed Services LLC Subadviser : BlackRock Investment Management, LLC ING Clarion Global Real Estate Investment Adviser : Seeks high total return, consisting Portfolio (Class S) ING Investments, LLC of capital appreciation and current Subadviser : income. CBRE Clarion Securities LLC ING DFA Global Allocation Investment Adviser : Seeks high level of total return, Portfolio (Class I) 1 Directed Services LLC consisting of capital appreciation Subadviser : and income. Dimensional Fund Advisors LP ING DFA World Equity Portfolio Investment Adviser : Seeks long-term capital (Class I) 1 Directed Services LLC appreciation. Subadviser : Dimensional Fund Advisors LP ING FMR SM Diversified Mid Cap Investment Adviser : Seeks long-term growth of capital. Portfolio (Class I) Directed Services LLC Subadviser : FMR ING Franklin Templeton Investment Adviser : Seeks capital appreciation and Founding Strategy Portfolio Directed Services LLC secondarily, income. (Class I) 1 ING Global Resources Portfolio Investment Adviser : A non-diversified portfolio that (Class I) Directed Services LLC seeks long-term capital Subadviser : appreciation. ING Investment Management Co. LLC ING Invesco Van Kampen Investment Adviser : Seeks long-term growth of capital Growth and Income Portfolio Directed Services LLC and income. (Class S) Subadviser : Invesco Advisers, Inc. ING JPMorgan Emerging Investment Adviser : Seeks capital appreciation. Markets Equity Portfolio Directed Services LLC (Class I) Subadviser : J.P. Morgan Investment Management Inc. X.RSLI-12 Page 3 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING JPMorgan Small Cap Core Investment Adviser : Seeks capital growth over the long Equity Portfolio (Class I) Directed Services LLC term. Subadviser : J.P. Morgan Investment Management Inc. ING Large Cap Growth Portfolio Investment Adviser : Seeks long-term capital growth. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC ING Limited Maturity Bond Investment Adviser : Seeks highest current income Portfolio (Class S) Directed Services LLC consistent with low risk to principal Subadviser : and liquidity and secondarily, seeks ING Investment Management Co. to enhance its total return through LLC capital appreciation when market factors, such as falling interest rates and rising bond prices, indicate that capital appreciation may be available without significant risk to principal. ING Liquid Assets Portfolio Investment Adviser : Seeks high level of current income (Class I) Directed Services LLC consistent with the preservation of Subadviser : capital and liquidity. ING Investment Management Co. LLC ING MFS Total Return Portfolio Investment Adviser : Seeks above-average income (Class I) Directed Services LLC (compared to a portfolio entirely Subadviser : invested in equity securities) Massachusetts Financial Services consistent with the prudent Company employment of capital and secondarily, seeks reasonable opportunity for growth of capital and income. ING MFS Utilities Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : Massachusetts Financial Services Company ING Marsico Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) Directed Services LLC Subadviser : Marsico Capital Management, LLC ING PIMCO Total Return Bond Investment Adviser : Seeks maximum total return, Portfolio (Class I) Directed Services LLC consistent with preservation of Subadviser : capital and prudent investment Pacific Investment Management management. Company LLC X.RSLI-12 Page 4 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING Pioneer Fund Portfolio Investment Adviser : Seeks reasonable income and (Class I) Directed Services LLC capital growth. Subadviser : Pioneer Investment Management, Inc. ING Pioneer Mid Cap Value Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : Pioneer Investment Management, Inc. ING Retirement Growth Portfolio Investment Adviser : Seeks a high level of total return (Class I) 1 Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee of risk that can be expected to be greater than that of ING Retirement Moderate Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Growth Portfolio (Class I) 1 Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee of risk that can be expected to be greater than that of ING Retirement Moderate Portfolio but less than that of ING Retirement Growth Portfolio. ING Retirement Moderate Investment Adviser : Seeks a high level of total return Portfolio (Class I) 1 Directed Services LLC (consisting of capital appreciation Asset Allocation Consultants : and income) consistent with a level Asset Allocation Committee of risk that can be expected to be less than that of ING Retirement Moderate Growth Portfolio. ING T. Rowe Price Capital Investment Adviser : Seeks, over the long-term, a high Appreciation Portfolio (Class I) Directed Services LLC total investment return, consistent Subadviser : with the preservation of capital and T. Rowe Price Associates, Inc. with prudent investment risk. ING T. Rowe Price Equity Investment Adviser : Seeks substantial dividend income Income Portfolio (Class I) Directed Services LLC as well as long-term growth of Subadviser : capital. T. Rowe Price Associates, Inc. ING T. Rowe Price International Investment Adviser : Seeks long-term growth of capital. Stock Portfolio (Class I) Directed Services LLC Subadviser : T. Rowe Price Associates, Inc. ING U.S. Stock Index Portfolio Investment Adviser : Seeks total return. (Class I) Directed Services LLC Subadviser : ING Investment Management Co. LLC X.RSLI-12 Page 5 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING Baron Growth Portfolio Investment Adviser : Seeks capital appreciation. (Class I) 2 Directed Services LLC Subadviser : BAMCO, Inc. ING Columbia Small Cap Value Investment Adviser : Seeks long-term growth of capital. II Portfolio (Class I) Directed Services LLC Subadviser : Columbia Management Investment Advisors, LLC ING Global Bond Portfolio Investment Adviser : Seeks to maximize total return (Class S) Directed Services LLC through a combination of current Subadviser : income and capital appreciation. ING Investment Management Co. LLC ING Invesco Van Kampen Investment Adviser : Seeks capital growth and income. Comstock Portfolio (Class I) Directed Services LLC Subadviser : Invesco Advisers, Inc. ING Invesco Van Kampen Equity Investment Adviser : Seeks total return, consisting of and Income Portfolio (Class I) Directed Services LLC long-term capital appreciation and Subadviser : current income. Invesco Advisers, Inc. ING JPMorgan Mid Cap Value Investment Adviser : Seeks growth from capital Portfolio (Class I) Directed Services LLC appreciation. Subadviser : J. P. Morgan Investment Management Inc. ING Oppenheimer Global Investment Adviser : Seeks capital appreciation. Portfolio (Class I) Directed Services LLC Subadviser : OppenheimerFunds, Inc. ING Pioneer High Yield Portfolio Investment Adviser : Seeks to maximize total return (Class I) Directed Services LLC through income and capital Subadviser : appreciation. Pioneer Investment Management, Inc. ING T. Rowe Price Diversified Investment Adviser : Seeks long-term capital Mid Cap Growth Portfolio Directed Services LLC appreciation. (Class I) Subadviser : T. Rowe Price Associates, Inc. ING Templeton Foreign Equity Investment Adviser : Seeks long-term capital growth. Portfolio (Class I) 3 Directed Services LLC Subadviser : Templeton Investment Counsel, LLC ING UBS U.S. Large Cap Equity Investment Adviser : Seeks long-term growth of capital Portfolio (Class I) Directed Services LLC and future income. Subadviser : UBS Global Asset Management (Americas) Inc. X.RSLI-12 Page 6 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING Balanced Portfolio (Class I) Investment Adviser : Seeks total return consisting of ING Investments, LLC capital appreciation (both realized Subadviser : and unrealized) and current income; ING Investment Management Co. the secondary investment objective LLC is long-term capital appreciation. ING Intermediate Bond Portfolio Investment Adviser : Seeks to maximize total return (Class I) ING Investments, LLC consistent with reasonable risk. The Subadviser : portfolio seeks its objective through ING Investment Management Co. investments in a diversified LLC portfolio consisting primarily of debt securities. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Growth and Income Investment Adviser : Seeks to maximize total return Portfolio (Class I) ING Investments, LLC through investments in a diversified Subadviser : portfolio of common stocks and ING Investment Management Co. securities convertible into common LLC stocks. It is anticipated that capital appreciation and investment income will both be major factors in achieving total return. ING Index Plus LargeCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the S&P 500 ® Subadviser : Index, while maintaining a market ING Investment Management Co. level of risk. LLC ING Index Plus MidCap Portfolio Investment Adviser : Seeks to outperform the total return (Class I) ING Investments, LLC performance of the Standard and Subadviser : Poor’s MidCap 400 Index, while ING Investment Management Co. maintaining a market level of risk. LLC ING Index Plus SmallCap Investment Adviser : Seeks to outperform the total return Portfolio (Class I) ING Investments, LLC performance of the Standard and Subadviser : Poor’s SmallCap 600 Index, while ING Investment Management Co. maintaining a market level of risk. LLC ING International Index Investment Adviser : Seeks investment results (before Portfolio (Class S) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC a widely accepted international index. ING Russell TM Large Cap Investment Adviser : A non diversified portfolio that Growth Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser : fees and expenses) that correspond ING Investment Management Co. to the total return (which includes LLC capital appreciation and income) of the Russell Top 200 ® Growth Index. X.RSLI-12 Page 7 of 10 April 2012 Investment Adviser/ Fund Name Subadviser Investment Objective ING Russell TM Large Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell Top 200 ® Index. ING Russell TM Large Cap Value Investment Adviser: A non diversified portfolio that Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser: fees and expenses) that correspond ING Investment Management Co. to the total return (which includes LLC capital appreciation and income) of the Russell Top 200 ® Value Index. ING Russell TM Mid Cap Growth Investment Adviser : A non-diversified portfolio that Index Portfolio (Class I) ING Investments, LLC seeks investment results (before Subadviser : fees and expenses) that correspond ING Investment Management Co. to the total return (which includes LLC capital appreciation and income) of the Russell Midcap ® Growth Index. ING Russell TM Small Cap Index Investment Adviser: Seeks investment results (before Portfolio (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser: to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Russell 2000 ® Index. ING Small Company Portfolio Investment Adviser : Seeks growth of capital primarily (Class I) ING Investments, LLC through investment in a diversified Subadviser : portfolio of common stocks of ING Investment Management Co. companies with smaller market LLC capitalizations. ING U.S. Bond Index Portfolio Investment Adviser : Seeks investment results (before (Class I) ING Investments, LLC fees and expenses) that correspond Subadviser : to the total return (which includes ING Investment Management Co. capital appreciation and income) of LLC the Barclays Capital U.S. Aggregate Bond Index. ING SmallCap Opportunities Investment Adviser : Seeks long-term capital Portfolio (Class I) ING Investments, LLC appreciation. Subadviser : ING Investment Management Co. LLC Neuberger Berman AMT Socially Investment Adviser : Seeks long-term growth of capital Responsive Portfolio ® (Class I) Neuberger Berman Management by investing primarily in securities LLC of companies that meet the Subadviser : portfolio’s financial criteria and Neuberger Berman LLC social policy. 1 This Fund is structured as a “Fund of Funds.” A Fund structured as a “Fund of Funds” may have higher fees and expenses than a Fund that invests directly in debt and equity securities because it also incurs the fees and expenses of the underlying Funds in which it invests. Please refer to the Fund prospectus for information about the aggregate annual operating expenses of the Fund and its corresponding underlying Fund or Funds. 2 Prior to April 30, 2012, this Fund was known as the ING Baron Small Cap Growth Portfolio. 3 In connection with the upcoming Fund reorganization, the ING Templeton Foreign Equity Portfolio (Class I) has been added to your Contract as an available investment option. X.RSLI-12 Page 8 of 10 April 2012 IMPORTANT INFORMATION ABOUT FUNDS CLOSED TO NEW INVESTMENT The Sub-Accounts that invest in the following Funds have been closed to new investment: Fidelity ® VIP Investment Grade Bond Portfolio ING American Century Small-Mid Cap Value Portfolio ING International Value Portfolio ING Large Cap Value Portfolio ING MidCap Opportunities Portfolio ING PIMCO Total Return Portfolio ING Strategic Allocation Conservative Portfolio ING Strategic Allocation Growth Portfolio ING Strategic Allocation Moderate Portfolio Contract Owners who have Contract Value allocated to one or more of the Sub-Accounts that correspond to these Funds may leave their Contract Value in those Sub-Accounts, but future allocations and transfers into those Sub-Accounts are prohibited. If your most recent premium allocation instructions includes a Sub-Account that corresponds to one of these Funds, premium received that would have been allocated to a Sub-Account corresponding to one of these Funds may be automatically allocated among the other available Sub-Accounts according to your most recent premium allocation instructions. If your most recent allocation instructions do not include any available Funds, you must provide us with alternative allocation instructions or the premium payment will be returned to you. You may give us alternative allocation instructions by contacting our ING Customer Service Center at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050 or www.ingservicecenter.com. See the “Transfers” section on page 22 of your Contract prospectus for information about making Fund allocation changes. IMPORTANT INFORMATION ABOUT THE COMPANY’S INTEREST BEARING RETAINED ASSET ACCOUNT Subject to state law conditions and requirements, full payment of the Death Benefit or proceeds (“Proceeds”) to a Beneficiary may be made into an interest bearing retained asset account that is backed by our general account. The retained asset account is not guaranteed by the FDIC. The Beneficiary may access the entire Proceeds in the account at any time without penalty through a draftbook feature. The Company seeks to make a profit on the account, and interest credited on the account may vary from time to time but will not be less than the minimum rate stated in the supplemental contract delivered to the Beneficiary together with the paperwork to make a claim to the Proceeds. Interest earned on the Proceeds in the account may be less than could be earned if the Proceeds were invested outside of the account. Likewise, interest credited on the Proceeds in the account may be less than under other settlement or payment options available through the Contract. A Beneficiary should carefully review all settlement and payment options available under the Contract and are encouraged to consult with a financial professional or qualified tax advisor before choosing a settlement or payment option. A Beneficiary may request additional information about the retained asset account and the draftbook feature or may elect to receive payment of the Proceeds by check rather than through the account’s draftbook feature by contacting our ING Customer Service Center at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050 or www.ingservicecenter.com. X.RSLI-12 Page 9 of 10 April 2012 REGULATORY MATTERS As with many financial services companies, the Company and its affiliates periodically receive informal and formal requests for information from various state and federal governmental agencies and self-regulatory organizations in connection with examinations, inquiries, investigations and audits of the products and practices of the Company or the financial services industry. Considerable regulatory scrutiny currently is being focused on whether and to what extent life insurance companies are using the United States Social Security Administration’s Death Master File (“SSDMF”) to proactively ascertain when customers have deceased and to pay benefits even where no claim for benefits has been made. The Company has received industry-wide and Company-specific inquiries and is engaged in market conduct examinations with respect to its claims settlement practices, use of the SSDMF and compliance with unclaimed property laws. A majority of states are conducting an audit of the Company’s compliance with unclaimed property laws. The Company also has been reviewing whether benefits are owed and whether reserves are adequate in instances where an insured appears to have died, but no claim for death benefits has been made. Some of the investigations, exams, inquiries and audits could result in regulatory action against the Company. The potential outcome of such action is difficult to predict but could subject the Company to adverse consequences, including, but not limited to, settlement payments, additional payments to beneficiaries and additional escheatment of funds deemed abandoned under state laws. They may also result in fines and penalties and changes to the Company’s procedures for the identification and escheatment of abandoned property and other financial liability. While it is not possible to predict the outcome of any such action, or internal or external investigations, examinations, reviews or inquiries, management does not believe that they will have a material adverse effect on the Company’s financial position. It is the practice of the Company and its affiliates to cooperate fully in these matters. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract. including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting us at our: ING Customer Service Center P.O. Box 5050 Minot, ND 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other Fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. X.RSLI-12 Page 10 of 10 April 2012
